GOLDTHWAITE, J.
The evidence disclosed by the bill of exceptions, is very contradictory, and it was the peculiar province of the jury, to determine what degree of credit ought to be given to the several witnesses. Before a verdict could properly have been rendered for the plaintiffs, the jury should have been satisfied that the collision between the boats, was caused by the negligence or improper conduct of those in charge of the steam-boat: either of these facts having been established, it was only *342necessary to ascertain the amount of injury sustained by the plaintiff, and flowing immediately from the wrongful or negligent act of the defendants’ servants: that the jury were thus satisfied, must be presumed .from the verdict, and as no exception was taken to the opinion of the Circuit court, except in the particulars shown by the bill of exception, we must conclude, that the general rule of law, governing cases of this description, was correctly expounded to the jury.
In general, a party is responsible for all the consequences which flow immediately from his wrongful or negligent acts: such is the well established rule of the criminal law, which holds an individual responsible for a death caused by a wound, which might have been, healed, if skilfully attended to in due season, though the responsibility is not incurred, if the death is caused by unskilful treatment, and is not the consequence of the wound itself.
In relation to civil suits, it is believed there is no exception to the general rule, as stated, though cases may be imagined, in which a modification of the principle might be necessary to effect the purposes of justice; as, if one, after receiving an injury of a slight and unimportant nature, was wilfully to neglect the necessary means to stop the progress of the injury, he might be, in strict justice, debarred from a recovery of all but the damages arising from the injury, at the point .when his wilful neglect had intervened.
The counsel for the plaintiffs in error has supposed, that if the consequences of the injurious act could be prevented by the care or skill of the sufferer, that the wrong*343doer is not responsible except for the direct and present injury. No authority has been cited to prove the existence of this qualification or exception of the general rule, and it is believed that fione can be found, as it does not seem consonant to reason, that any one shall be discharged from the liability to answer for the immediate consequences of his own acts, by the omission or want of skill in another.
If, in the case before us, the collision of the boats Was caused by the negligence or mismanagement of those in charge of the steam-boat, and the flat and its cargo could have been saved, after the collision, by the exercise of care and skill, it was incumbent on those who caused the injury, to have taken the necessary measures for the preservation of the property, if they sought to relieve themselves or their employers from liability; and although, as between the plaintiff in the suit and his servants, — the master and the crew of the flat, — it might have been the duty of the latter, to take all the necessary care to prevent an extension of injury to their employer, after the collision had happened, yet if they neglected this duty, it did not discharge the defendants to this suit from a liability to answer for all the damages which directly resulted from the negligence or mismanagement of their servants, in charge of the steam-boat.
If we examine the charge of the Circuit court by these principles, it will be found to be free from error. The defendants to the suit requested the court to instruct the' jury, “ that if the crew of the flat, by reasonable exertions, could have saved it and its lading, the plaintiff could not recover,” These terms do not, in themselves, *344sufficiently indicate whether the reasonable exertions of the crew of the flat were to have been put forth before or after the collision, and the evidence was so contradictory, as to warrant the one or the other impression, as the jury might give credit to the one or the other class of witnesses; hence the necessity for the explanation or qualification given by the Circuit court. “If (said the Circuit court,) the crew of the flat, by the exercise of reasonable exertions, couid have saved it and'its lading, the plaintiff ought not to recover; but if the collision was owing to the neglect of those who had the management of the steam boat, and it was such as to induce a reasonable man, and one acquainted with the navigation of boats, to leave the flat for fear of loss of life, then the leaving of the flat was justifiable; and if it was abandoned under such circumstances, the plaintiff might recover, although the boat did float down, and the corn might have been saved by attention, and the aid of hands.” If the charge was asked under the impression, or with the view to instruct the jury, that in point of law, the neglect of the crew, to aid in saving the flat or the cargo, after the collision had taken place through the negligence or mismanagement of those in charge of the steam-boat, discharged the defendants from liability, it should have been refused, as the omission of the crew of the flat to perform their duty to its owners, could not relieve the defendants from the direct consequences of the want of care or skill of their servants.
In relation to the charge refused to be given, it may be observed, that no evidence is stated in the bill of exceptions, which will warrant the inference that the alarm, *345caused by the collision of the boats, had, in point of fact,subsided, or that the flat was floating down the river above the water, even if at the time, its crew had the means to re-gain it; therefore, the Circuit court was right in refusing the charge, for the reason which it states —that it was unwarranted by the proof: but the charge requested, ivas liable to another objection, equally decisive — it leads to no conclusion, in favor of, or against either party. As between the master and crew of the flat, it might have been the duty of the former, to have made use of reasonable exertions to save it and the lading, in as uninjured a condition as practicable, but the neglect of this duty did not discharge the defendants from the consequences legitimately flowing from the acts of their servants.
We are satisfied there is no error shewn in the pro'-* ceedings in the Circuit court, and its judgment is affirmed